                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-62400-BLOOM/Valle


L.B. JOHNSON, et al.,

       Plaintiffs,

v.

TIMOTHY NIERMANN, et al.,

      Defendants.
__________________________________________/

                                      OMNIBUS ORDER

       THIS CAUSE is before the Court upon Defendants Timothy Niermann (“Niermann “) and

the Florida Department of Juvenile Justice’s (the “DJJ”) Motion to Dismiss Plaintiffs’ Second

Amended Complaint, ECF No. [38] (the “Motion”). The Court has reviewed the Motion, the

supporting and opposing submissions, the record and applicable law, and is otherwise fully

advised. For the reasons that follow, the Motion is granted.

       On December 19, 2019, Plaintiffs L.B. Johnson, Jr. and Tammy Sue Stewart (collectively

“Plaintiffs”) filed the Second Amended Complaint (“SAC”) against Defendants Timothy

Niermann, the DJJ, Youth Opportunity Investments, LLC, Latoya Jackson, Carmita Rosenberg,

Ira Bloom, Ms. Johnson, Zedrick Gardner, and Sharon Hill-Smith (collectively “Defendants”). In

the SAC, Plaintiffs assert claims for deliberate indifference, negligence and wrongful death against

the Defendants. Niermann and the DJJ have now moved to dismiss the SAC arguing, among other

grounds, that the SAC amounts to an impermissible shotgun pleading. ECF No. [38], at 7-9.

Specifically, Niermann and the DJJ argue that as drafted the SAC’s “pleading style is very

confusing.” Id. at 8. Further, Niermann and the DJJ argue that Counts Two and Three adopt all
                                                                Case No. 18-cv-62400-BLOOM/Valle


of the allegations of the preceding counts, and have improperly lumped all of the Defendants

together. Id. at 8-9. Plaintiffs respond that Niermann and the DJJ’s argument that the SAC is a

shotgun pleading is “is not supported by the record,” and that the SAC “specifically spells out what

causes of actions are being levied against each Defendant.” ECF No. [39], at 4.

          The Eleventh Circuit Court of Appeals has identified four categories of shotgun pleadings,

stating

          [t]hough the groupings cannot be too finely drawn, we have identified four rough
          types or categories of shotgun pleadings. The most common type—by a long
          shot—is a complaint containing multiple counts where each count adopts the
          allegations of all preceding counts, causing each successive count to carry all that
          came before and the last count to be a combination of the entire complaint. The
          next most common type, at least as far as our published opinions on the subject
          reflect, is a complaint that does not commit the mortal sin of re-alleging all
          preceding counts but is guilty of the venial sin of being replete with conclusory,
          vague, and immaterial facts not obviously connected to any particular cause of
          action. The third type of shotgun pleading is one that commits the sin of not
          separating into a different count each cause of action or claim for relief. Fourth,
          and finally, there is the relatively rare sin of asserting multiple claims against
          multiple defendants without specifying which of the defendants are responsible for
          which acts or omissions, or which of the defendants the claim is brought
          against. The unifying characteristic of all types of shotgun pleadings is that they
          fail to one degree or another, and in one way or another, to give the defendants
          adequate notice of the claims against them and the grounds upon which each claim
          rests.

Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015). Further, a

shotgun complaint is one that contains “several counts, each one incorporating by reference the

allegations of its predecessors, leading to a situation where most of the counts (i.e., all but the first)

contain irrelevant factual allegations and legal conclusions.” Strategic Income Fund, LLC v.

Spear, Leeds & Kellogg Corp., 205 F.3d 1293, 1295 (11th Cir. 2002); see also Pelletier v. Zweifel,

921 F.2d 1465, 1517–18 (11th Cir. 1991) (describing such pleadings as “replete with factual

allegations that could not possibly be material to any of the causes of action they assert”); Osahar

v. U.S. Postal Service, 297 Fed. App’x 863, 864 (11th Cir. 2008) (term also refers to pleadings that



                                                    2
                                                             Case No. 18-cv-62400-BLOOM/Valle


are “replete with factual allegations and rambling legal conclusions”); Davis v. Coca–Cola

Bottling Co. Consol., 516 F.3d 955, 979–80 (11th Cir. 2008) (condemning shotgun pleading that

bunched together “untold causes of action” in one count).

       Here, the Court agrees with Niermann and the DJJ that the SAC amounts to a shotgun

pleading. Indeed, the SAC is a shotgun pleading in several respects. First, Count One of the SAC,

which is entitled “Violation of Civil Rights,” contains ten subparts asserting different bases for

liability against different Defendants. Thus, Count One fails to separate into a different count each

cause of action or claim for relief. Second, Counts Two and Three of the SAC incorporate all

preceding paragraphs before them. See, e.g., SAC, ECF No. [3], at 45 (“Count II – State Law

Claim for Negligence . . . plaintiffs adopt herein by reference all of the averments set forth

above.”); see also id. (“Count III -State [sic] Law Claim for Wrongful Death . . . plaintiffs adopt

herein by reference all of the averments set for above.”). This is a quintessential shotgun pleading,

and the Eleventh Circuit Court of Appeals has referred to this type as the most common type of

shotgun pleading. See Weiland, 792 F.3d at 1321. Moreover, the SAC is a shotgun pleading

because its counts impermissibly reference acts done by the “Defendants” collectively, which

improperly lumps them together. This is especially problematic considering that there are nine

different Defendants named this lawsuit, which include individual Defendants and several

Defendants that are departmental agencies.

       Because the Court finds that the SAC is an improper shotgun pleading, it need not address

the merits of Defendants’ other arguments for dismissal at this time. Defendants Youth

Opportunity Investments, LLC, Latoya Jackson, Carmita Rosenberg, Ira Bloom, Ms. Johnson,

Zedrick Gardner, and Sharon Hill-Smith have also filed Motion to Dismiss the Second Amended

Complaint, ECF No. [37]. In that motion, the represented Defendants did not raise the argument




                                                 3
                                                          Case No. 18-cv-62400-BLOOM/Valle


that the SAC is a shotgun pleading. Nonetheless, because the Court finds dismissal is appropriate

on this ground, that Motion, ECF No. [37], is denied as moot.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion to Dismiss Plaintiffs’ Second Amended Complaint, ECF No. [38], is

                GRANTED.

             2. The Motion to Dismiss the Second Amended Complaint and Motion to Strike

                Punitive Damages Claims, ECF No. [37], is DENIED AS MOOT.

             3. Plaintiffs’ Second Amended Complaint, ECF No. [30], is DISMISSED

                WITHOUT PREJUDICE.

             4. Plaintiffs are permitted to file the Third Amended Complaint no later than April

                9, 2019.

       DONE AND ORDERED in Miami, Florida, this 29th day of March, 2019.




                                                    ____________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of Record




                                                4
